Humphreys, J. This is a- contest by appellant of the certification of the nomination of appellee, W. -H. Terral, for assessor, issued by the Democratic County Central Committee of Jackson County. The complaint was filed in the circuit court of said county, under section 12 of the Initiative Act No. 1, vol. 2, Acts of 1917, p. 2287, known as the “Brundidge Primary Election Law.” That section of the law provided in part that “the complaint shall be supported by the affidavits of ten reputable citizens.” "Walter Rushton, one of the affiants to the complaint, had not made final proof and obtained his naturalization papers. Upon that ground, a motion was filed to dismiss the complaint, which was sustained. From the judgment dismissing the complaint, an appeal has been duly prosecuted to this court. Appellant had filed his declaration of intention to become a citizen of the United States, had resided in the State nine years, at Newport five years, in the first ward thereof since August, 1919, and had paid his poll tax. Under the Constitution and laws of the State, affiant was a qualified elector at the time he verified the complaint. It is contended that, although an elector, affiant was not a citizen within the purview of the law, not having yet been naturalized. This must depend on the sense in which the Legislature used the word “citizen” in section 12 of said act. The entire subject-matter of the act relates to the elective franchise. It deals with the manner in which the electorate may exercise such rights in primary elections, and corrections of frauds committed therein. Within its technical sense, the word “citizen” might include children, residents or inhabitants for business purposes, or mere sojourners. Yet it is apparent that the act in question has no relation to children, residents or inhabitants for business purposes only, or mere sojourners. Certainly, it was not intended that children or temporary citizens could support the complaint by affidavit. Under the act, nominations are made by either a majority or plurality vote of the duly qualified electors. The duly qualified electors are therefore necessary parties and proper complaining parties on account of frauds perpetrated in the elections. The known object of the law was to prevent frauds in the exercise of political privileges. As these privileges are accorded by the act to electors only, it is quite clear that the word “citizen, ’ ’ as used in the act, was intended by the law-makers as synonymous with “electors.” In section 21 of said act, the word ‘ ‘ elector ’ ’ was used in practically the same sense as the word “citizen” in sections 12 and 13 of the act. Both relate to complaints concerning irregularities in the election. In the case of School District No. 11 v. School District No. 20, 63 Ark. 543, the word “citizen” was defined by the court as synonymous with elector in the use thereof in section 6984 of Sand. & H. Digest to designate a person who might sign a petition to change the boundaries of a school district. The reasoning in that case is equally applicable in the instant one. For the error indicated the judgment is reversed with directions to reinstate the complaint and overrule the motion to dismiss it.